DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of GB 1615519.4 filed September 13, 2016 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
November 7, 2022
Amended
1
Cancelled
5, 6, 18, 21, 22
Under Examination
1-4, 7-17, 19, 20, 23


	Applicant argues support for the claim amendment on page 11 lines 3-6 of applicant’s specification (Remarks pg. 6 para. 2).
Response to Arguments
Sera
Applicant’s arguments, see Remarks pg. 9 para. 2, and claim 1 lines 13-14 amendments, filed November 7, 2022, with respect to the rejection of claim 1 under Sera have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues Sera is silent on oxygen or calcium (Remarks pg. 9 para. 2).
Fuji
Applicant’s arguments, see Remarks pg. 10 para. 2, and claim 1 lines 13-14 amendments, filed November 7, 2022, with respect to the rejection of claim 1 under Fuji have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues Fuji is silent on oxygen and discloses 0.0002 to 0.0003 (20-30 ppm) calcium (Remarks pg. 10 para. 2).
Tanaka in view of Sera
Applicant’s arguments, see Remarks pg. 13 paras. -32, and claim 1 lines 13-14 amendments, filed November 7, 2022, with respect to the rejection of claim 1 under Tanaka in view of Sera have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues Tanaka and Sera are both silent on oxygen or calcium (Remarks pg. 13 paras. 2-3).
Tanaka in view of Fuji
Applicant’s arguments, see Remarks pg. 14 para. 1, and claim 1 lines 13-14 amendments, filed November 7, 2022, with respect to the rejection of claim 1 under Tanaka in view of Fuji have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues Tanaka is silent on oxygen or calcium and Fuji is silent on oxygen and discloses a range of calcium of 0.0002 to 0.003% (2 to 30 ppm) (Remarks pg. 14 para. 1).
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made over Sera in view of one of Shimizu, Buck, or Hamano and over Tanaka in view of Sera and one of Shimizu, Buck, or Hamano.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-11, 15-17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sera (US 6,479,013) in view of one of Buck (US 2006/0065327), Shimizu (JP 2008-163431 machine translation), or Hamano (EP 1 602 740).
Regarding claims 1-4, 7-11, 15-17, 19, 20, and 23, Sera teaches a tool steel composition (1:7-11) that overlaps with that claimed (5:8-67, 6:1-29). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Element
Claim 1
Claims 2-4, 7-11, 15-17, 19, 20, 23
Sera
Sera Citation
C
0.04 to 0.1
0.05 to 0.08
0.06 to 0.08
0.07
About 0.05 to 0.4
5:11
Cr
10.5 to 13
10.7 to 12.7
10.5
11 to 12.5
About 7.0 to 15.0
5:19
Mo
1.5 to 3.75
1.65 to 3.6
Up to 1.0
5:22
V
1.1 to 1.2
-
About 0.05 to 1.5
5:24
Ni
0.3 to 1.0
0.5 to 1.0
Up to 2.0
5:18
Co
8.5 to 9
8.7 to 9.0
1 to 10
6:24-26
Si
0.05 to 0.4
0.05 to 0.3
0.15 to 0.25
About 0.1 to 1.5
5:13
Mn
0.2 to 0.8
0.3 to 0.7
About 0.1 to 1.5
5:15
Nb
0.02 to 0.06
0.02 to 0.04
Up to 0.5
5:26
Cu
1.0 to 2.5
-
Up to 2.0
5:21
Al
0 to 0.1
0.1
Up to 0.1
5:28
N
0 to 0.025
-
Up to 0.1
5:29
B
0 to 0.0030
-
Up to 0.02
5:32
O
0.0005 to 0.0015
-
-
-
Ca
0.0035 to 0.0050
-
-
-
Fe
Balance
-
balance
5:35


The alloy comprises “niobium-rich precipitates” and “vanadium-rich precipitates” that comprise “vanadium-rich carbides” (claim 23) has been considered and determined to recite a property that results from applicant’s claimed composition. This position is supported by applicant’s specification reciting that “the presence of Niobium facilitates precipitation of vanadium carbides when the steel alloy contains a sufficient amount of Vanadium…The alloy may then have a microstructure comprising both niobium-rich and vanadium-rich precipitates.” (8:16-19). The composition of the prior art, including Nb and V content, (i.e. Sera 5:8-67, 6:1-29) is substantially similar to that claimed. It appears the properties of the composition of the prior art are substantially similar to the properties claimed, including having niobium-rich precipitates and vanadium-rich precipitates that comprise vanadium-rich carbides.
Sera teaches the inventive steel has better toughness (2:61-65) and delta ferrite lowers toughness (5:44-47, 6:3-4). Therefore, it would have been obvious to one of ordinary skill in the art to prevent delta ferrite formation to improve steel toughness.
The limitation of “a measured grain size of delta ferrite is not more than an average of 28 micrometers with a standard deviation of 16 micrometers” has been considered. It has been determined that claim 1 does not require the steel alloy to include delta ferrite, let alone one with a particular grain size. In fact, applicant’s specification teaches away from the inclusion of delta ferrite. For example  11:16-18 of applicant’s specification recites “There is little or none of the undesirable delta-ferrite phase in the microstructure. A level of…preferably ≤ 3% is preferred.”  (Emphasis added). In 14:4-6 of applicant’s specification recites that “the formation of the delta-ferrite phase is avoided during soaking”. (Emphasis added). In 15:1-3 applicant’s specification recites “undesirable delta-ferrite phase” is formed in conjunction with “barely any formation of V-rich precipitates”. Accordingly, since (a) the claim does not require a steel alloy with delta-ferrite, (b) prior art teaches the formation of V-rich precipitates, and (c) applicant’s specification teaches away from the formation of any delta-ferrite, claim 1 is construed to not require delta-ferrite, and to the extent that it does, the claim is rendered obvious over the teachings  of the prior art.
Sera is silent to the presence 5 to 15 ppm (0.0005 to 0.0015 wt%) oxygen and 35 to 50 ppm (0.0035 to 0.0050 wt%) Ca.
Buck teaches a stainless steel ([0002]) with 0.1 wt% (1,000 ppm) or less Ca ([0054]) and preferably 0.05 wt% (500 ppm) or less O ([0056]).
It would have been obvious to one of ordinary skill in the art in the steel of Sera to limit the oxygen to no more than 0.1% (1,000 ppm) because it maintains adequate toughness and a good combination of mechanical properties (Buck [0056]) and to limit the calcium to no more than 0.05% (500 ppm) because it prevents degradation of mechanical properties (Buck [0054]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Alternatively, Shimizu teaches a stainless steel ([0001]) with no more than 0.0100% (100 ppm) O ([0014], [0032], [0044]) and no more than 0.050% (500 ppm) Ca ([0016], [0032], [0046]).
It would have been obvious to one of ordinary skill in the art in the steel of Sera to limit the oxygen to no more than 0.0100% (100 ppm) because toughness and machinability are not lowered (Shimizu [0044]) and to limit the calcium to no more than 0.050% (500 ppm) because machinability is improved without decreasing toughness (Shimizu [0046]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Alternatively, Hamano teaches a stainless steel for use as a bearing ([0002]) with 0.020% (200 ppm) or less oxygen ([0022]) and 0.001 to 0.01% (10 to 100 ppm) Ca ([0032]).
It would have been obvious to one of ordinary skill in the art in the steel of Sera to include 0.020% (200 ppm) or less oxygen because it prevents the presence of a large amount of oxide in the steel such that corrosion resistance and toughness are not degraded (Hamano [0022]) and to include 0.001 to 0.01% (10 to 100 ppm) Ca because it improves hot workability and machinability with causing adverse effects (Hamano [0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sera (US 6,479,013) in view of one of Buck (US 2006/0065327), Shimizu (JP 2008-163431 machine translation), or Hamano (EP 1 602 740) as applied to claim 1 above, and further in view of Tanaka (US 5,873,956).
Regarding claims 12 and 13, Sera teaches a steel (Sera 1:7-11), but is silent to a bearing component of at least one of an inner ring, an outer ring, or a rolling element wherein a surface is case-carburised and/or carbonitrided.
Tanaka teaches an alloy to be used in a rolling bearing (8:11-14) as an inner race (i.e. ring), outer race (i.e. ring), and/or rolling element (2:45-60) that is case-hardened (2:38-44) by carbonitriding (3:8-13).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the steel of Sera or Fuji to form an inner race, outer race, and/or rolling element of a rolling bearing that is carbonitrided because the composition of Tanaka (Tanaka 8:15-67, 9:1-50) used to make a rolling bearing (Tanaka 8:11-14) is substantially similar to the composition of Sera (Sera 5:8-67, 6:1-29) and carbonitriding strengthens the outer surface of the bearing and significantly improves corrosion resistance (Tanaka 4:1-17). With respect to substantially similar compositions of Tanaka and Sera, the additional Nb in Sera improves resistance to softening or impact resistance (Sera 5:65-67) and the additional Cu in Sera improves toughness or strengthening (Sera 5:55-57), both properties desired by the rolling bearing of Tanaka (Tanaka 2:45-51).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sera (US 6,479,013) in view of one of Buck (US 2006/0065327), Shimizu (JP 2008-163431 machine translation), or Hamano (EP 1 602 740) and Tanaka (US 5,873,956) as applied to claim 13 above, and further in view of Beer (US 206/0029318).
Regarding claim 14, Sera in view of Tanaka is silent to the bearing component being an inner ring and an outer ring with rolling elements made of a ceramic material.
Beer teaches a roller bearing having two cooperating rolling parts of which one is ceramic and the other steel (abstract), where roller bearing parts exposed to a rolling load are inner and outer rings and rolling bodies, with an inner ring made from steel that has a nitride surface and rolling bodies (i.e. rolling elements) made from suitable ceramic materials ([0013]-[0021], [0086], [0087]).
It would have been obvious  to one of ordinary skill in the art before the filing of applicant’s claimed invention in the bearing of either one of Sera or Fuji in view of Tanaka to make the rolling bodies from ceramic material because it forms a hybrid bearing that has an improved running time that is 180 times or more than that of a standard bearing (Bear [0112]).
 Claims 1-4, 7-13, 15-17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5,873,956) in view of Sera (US 6,479,013) and one of Buck (US 2006/0065327), Shimizu (JP 2008-163431 machine translation), or Hamano (EP 1 602 740).
Regarding claims 1-4, 7-11, 15-17, 19, and 20, Tanaka teaches an alloy to be used in a rolling bearing (8:11-14) with a composition that overlaps with that claimed (8:15-67, 9:1-50) that is a stainless steel (2:38-44) where V forms nitrides (i.e. V-rich precipitates) (9:13-23).
Element
Claim 1
Claims 2-4, 7-11, 15-17, 19, 20, 23
Tanaka
Tanaka Citation
Sera
Sera Citation
C
0.04 to 0.1
0.05 to 0.08
0.06 to 0.08
0.07
Pref. <= 0.2 
8:15-34
About 0.05 to 0.4
5:11
Cr
10.5 to 13
10.7 to 12.7
10.5
11 to 12.5
Pref. 10.0 to 16
8:35-48
About 7.0 to 15.0
5:19
Mo
1.5 to 3.75
1.65 to 3.6
Pref. 0.45 to 3.0
8:67, 9:1-12
Up to 1.0
5:22
V
1.1 to 1.2
-
0.40 to 2.0
9:13-23
About 0.05 to 1.5
5:24
Ni
0.3 to 1.0
0.5 to 1.0
-
-
Up to 2.0
5:18
Co
8.5 to 9
8.7 to 9.0
-
-
1 to 10
6:24-26
Si
0.05 to 0.4
0.05 to 0.3
0.15 to 0.25
0.1 to 2.0
8:61-66
About 0.1 to 1.5
5:13
Mn
0.2 to 0.8
0.3 to 0.7
Pref. 0.1 to 0.8
8:49-60
About 0.1 to 1.5
5:15
Nb
0.02 to 0.06
0.02 to 0.04
-
-
Up to 0.5
5:26
Cu
1.0 to 2.5
-
-
-
Up to 2.0
5:21
Al
0 to 0.1
0.1
-
-
Up to 0.1
5:28
N
0 to 0.025
-
Pref. up to 0.15
9:24-50
Up to 0.1
5:29
B
0 to 0.0030
-
-
-
Up to 0.02
5:32
O
0.0005 to 0.0015
-
-
-
-
-
Ca
0.0035 to 0.0050
-
-
-
-
-
Fe
Balance
-
Balance
2:38-44
Balance
5:35


Tanaka teaches a bearing with high toughness (2:38-51), but is silent to the presence of Ni, Co, Nb, Cu, and Al.
Sera teaches a tool steel composition (1:7-11) that overlaps with that claimed and that of Tanaka (5:8-67, 6:1-29) including up to 2.0% Ni (5:18), 1 to 10% Co (6:24-29), up to 0.5% Nb (5:26, 65-67), up to 2.0% Cu (5:21, 55-57), and up to 0.1% Al (5:28, 6:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the steel of Tanaka to include up to 2.0% Ni, 1 to 10% Co, up to 0.5% Nb, up to 2.0% Cu, and up to 0.1% Al because Ni improves toughness and prevents Cu checking without lowering high temperature strength (Sera 5:48-51), Co improves softening resistance and assists in forming Mo-Cr-Co intermetallics without lowering toughness (Sera 6:24-29), Nb increases resistance to softening without lowering toughness (Sera 5:65-67), Cu improves toughness without lowering high temperature strength (Sera 5:55-57), and Al deoxidizes without forming large-size inclusions (Sera 6:1-2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima face case of obviousness exists. MPEP 2144.05(I).
The alloy comprises “niobium-rich precipitates” has been considered and determined to recite a property that results from applicant’s claimed composition. This position is supported by applicant’s specification reciting that “the presence of Niobium facilitates precipitation of vanadium carbides when the steel alloy contains a sufficient amount of Vanadium…The alloy may then have a microstructure comprising both niobium-rich and vanadium-rich precipitates.” (8:16-19). The composition of the prior art, including Nb and V content, (i.e. Tanaka 9:13-23; Sera 5:24,26) is substantially similar to that claimed. It appears the properties of the composition of the prior art are substantially similar to the properties claimed, including having niobium-rich precipitates.
Tanaka teaches the formation of delta-ferrite is retarded (i.e. delayed or held back) to prevent harm to toughness (5:57-67, 6:1-4, 8:16-19, Fig. 6), such that it is within the scope of Tanaka for the alloy to not include delta-ferrite.
The limitation of “a measured grain size of delta ferrite is not more than an average of 28 micrometers with a standard deviation of 16 micrometers” has been considered. It has been determined that claim 1 does not require the steel alloy to include delta ferrite, let alone one with a particular grain size. In fact, applicant’s specification teaches away from the inclusion of delta ferrite. For example  11:16-18 of applicant’s specification recites “There is little or none of the undesirable delta-ferrite phase in the microstructure. A level of…preferably ≤ 3% is preferred.”  (Emphasis added). In 14:4-6 of applicant’s specification recites that “the formation of the delta-ferrite phase is avoided during soaking”. (Emphasis added). In 15:1-3 applicant’s specification recites “undesirable delta-ferrite phase” is formed in conjunction with “barely any formation of V-rich precipitates”. Accordingly, since (a) the claim does not require a steel alloy with delta-ferrite, (b) prior art teaches the formation of V-rich precipitates, and (c) applicant’s specification teaches away from the formation of any delta-ferrite, claim 1 is construed to not require delta-ferrite, and to the extent that it does, the claim is rendered obvious over the teachings  of the prior art.
Tanaka is silent to the presence 5 to 15 ppm (0.0005 to 0.0015 wt%) oxygen and 35 to 50 ppm (0.0035 to 0.0050 wt%) Ca.
Buck teaches a stainless steel ([0002]) with 0.1 wt% (1,000 ppm) or less Ca ([0054]) and preferably 0.05 wt% (500 ppm) or less O ([0056]).
It would have been obvious to one of ordinary skill in the art in the steel of Tanaka to limit the oxygen to no more than 0.1% (1,000 ppm) because it maintains adequate toughness and a good combination of mechanical properties (Buck [0056]) and to limit the calcium to no more than 0.05% (500 ppm) because it prevents degradation of mechanical properties (Buck [0054]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Alternatively, Shimizu teaches a stainless steel ([0001]) with no more than 0.0100% (100 ppm) O ([0014], [0032], [0044]) and no more than 0.050% (500 ppm) Ca ([0016], [0032], [0046]).
It would have been obvious to one of ordinary skill in the art in the steel of Tanaka to limit the oxygen to no more than 0.0100% (100 ppm) because toughness and machinability are not lowered (Shimizu [0044]) and to limit the calcium to no more than 0.050% (500 ppm) because machinability is improved without decreasing toughness (Shimizu [0046]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Alternatively, Hamano teaches a stainless steel for use as a bearing ([0002]) with 0.020% (200 ppm) or less oxygen ([0022]) and 0.001 to 0.01% (10 to 100 ppm) Ca ([0032]).
It would have been obvious to one of ordinary skill in the art in the steel of Tanaka to include 0.020% (200 ppm) or less oxygen because it prevents the presence of a large amount of oxide in the steel such that corrosion resistance and toughness are not degraded (Hamano [0022]) and to include 0.001 to 0.01% (10 to 100 ppm) Ca because it improves hot workability and machinability with causing adverse effects (Hamano [0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 244.05(I).
Regarding claim 12, Tanaka teaches a rolling bearing (2:45-51) with a surface layer formed by carbonitriding (3:8-10, 4:61-65).
Regarding claim 13, Tanaka teaches a rolling bearing that is an inner race (i.e. ring), outer race (i.e. ring), and rolling element (2:45-60).
Regarding claim 23, Tanaka in view of Sera teaches up to 0.1% Al (Sera 5:28, 6:1-2) and V forms nitrides (Tanaka 9:13-23).
The alloy comprises “vanadium-rich precipitates” that comprise “vanadium-rich carbides” has been considered and determined to recite a property that results from applicant’s claimed composition. This position is supported by applicant’s specification reciting that “the presence of Niobium facilitates precipitation of vanadium carbides when the steel alloy contains a sufficient amount of Vanadium…The alloy may then have a microstructure comprising both niobium-rich and vanadium-rich precipitates.” (8:16-19). The composition of the prior art, including Nb and V content, (i.e. Tanaka 8:15-67, 9:1-50; Sera 5:21, 26, 28, 55-57 65-67, 6:1-2) is substantially similar to that claimed. It appears the properties of the composition of the prior art are substantially similar to the properties claimed, including having vanadium-rich precipitates that comprise vanadium-rich carbides.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5,873,956) in view of Sera (US 6,479,013) and one of Buck (US 2006/0065327), Shimizu (JP 2008-163431 machine translation), or Hamano (EP 1 602 740) as applied to claim 13 above, and further in view of Beer (US 2006/0029318).
Regarding claim 14, Tanaka teaches the alloy is a rolling bearing of at least one member of an inner race and an outer race (2:45-60), but is silent to rolling elements made of a ceramic material.
Beer teaches a roller bearing having two cooperating rolling parts of which one is ceramic and the other steel (abstract), where roller bearing parts exposed to a rolling load are inner and outer rings and rolling bodies, with an inner ring made from steel that has a nitride surface and rolling bodies (i.e. rolling elements) made from suitable ceramic materials ([0013]-[0021], [0086], [0087]).
It would have been obvious  to one of ordinary skill in the art before the filing of applicant’s claimed invention in the bearing of Tanaka to make the rolling bodies from ceramic material because it forms a hybrid bearing that has an improved running time that is 180 times or more than that of a standard bearing (Beer [0112]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735